 

Exhibit 10.1

Execution Version

 

 

THIRD AMENDMENT

TO

AMENDED AND RESTATED CREDIT AGREEMENT

AMONG

REX ENERGY CORPORATION,

as Borrower,

THE GUARANTORS,

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent,

ROYAL BANK OF CANADA,

as Syndication Agent,

SUNTRUST BANK,

as Documentation Agent,

KEYBANK NATIONAL ASSOCIATION,

ROYAL BANK OF CANADA,

AND

SUNTRUST BANK,

as Joint Lead Arrangers and Joint Bookrunners,

AND

THE LENDERS SIGNATORY HERETO

DATED AS OF JULY 11, 2014

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Third
Amendment”) dated as of July 11, 2014 is among REX ENERGY CORPORATION, a
corporation formed under the laws of the State of Delaware (the “Borrower”);
each of the undersigned guarantors (the “Guarantors”, and together with the
Borrower, the “Obligors”); KEYBANK NATIONAL ASSOCIATION, as administrative agent
for the Lenders (in such capacity, together with its successors, the
“Administrative Agent”); and the Lenders signatory hereto.

RECITALS

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of March 27, 2013 (as
amended by the First Amendment to Amended and Restated Credit Agreement dated
January 14, 2013 and the Second Amendment to Amended and Restated Credit
Agreement dated as of March 26, 2014, the “Credit Agreement”), pursuant to which
the Lenders have made certain credit available to and on behalf of the Borrower.

B. The Borrower and Guarantors are parties to that certain Amended and Restated
Guaranty and Collateral Agreement dated as of March 27, 2013 made by each of the
Grantors (as defined therein) in favor of the Administrative Agent (the
“Guaranty”).

C. KeyBank, in its capacity as Administrative Agent (in such capacity, the
“Existing Agent”) desires to resign as Administrative Agent under the Credit
Agreement, the other Loan Documents and any other documents referred to in the
Credit Agreement as to which the Existing Agent is acting as an administrative
agent thereunder;

D. The Lenders and the Borrower, by entering into this Third Amendment, desire
to appoint Royal Bank of Canada (“RBC”) as successor Administrative Agent (in
such capacity, the “Successor Agent”) under the Credit Agreement and the other
Loan Documents and the Successor Agent desires to accept such appointment;

E. KeyBank serves as the Issuing Bank (the “Existing Issuing Bank”) under the
Credit Agreement and desires to resign as the Issuing Bank thereunder;

F. The Borrower, the Successor Agent and the Existing Issuing Bank, desire to
appoint RBC as successor Issuing Bank (in such capacity, the “Successor Issuing
Bank”) under the Credit Agreement and the Successor Issuing Bank desires to
accept such appointment; and

G. The Borrower, the Administrative Agent and the Lenders have agreed to amend
certain provisions of the Credit Agreement as more fully set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Third Amendment, shall have the
meaning ascribed such term in the Credit Agreement. Unless otherwise indicated,
all article and section references in this Third Amendment refer to articles and
sections of the Credit Agreement.

Section 2. Amendment to Cover. The cover of the Credit Agreement is hereby
amended as follows:

2.1 the phrase “KeyBank National Association, as Administrative Agent” is hereby
deleted and replaced with the phrase “Royal Bank of Canada, as Administrative
Agent”.

2.2 the phrase “Royal Bank of Canada, as Syndication Agent” is hereby deleted
and replaced with the phrase “KeyBank National Association, as Syndication
Agent”.

2.3 the phrase “KeyBank National Association, Royal Bank of Canada, and SunTrust
Bank” is hereby deleted and replaced with the phrase “RBC Capital Markets,
KeyBank National Association and SunTrust Bank”.

Section 3. Amendment to Section 1.02 – Certain Defined Terms.

3.1 The following definitions are hereby amended and restated in their entirety
to read as follows:

“Arrangers” means, collectively, RBC Capital Markets, KeyBank National
Association, and SunTrust Bank, in their capacities as the joint lead arrangers
and joint bookrunners hereunder.

Page 1

--------------------------------------------------------------------------------

 

“Issuing Bank” means RBC, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.08(i).
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“LIBO Rate” means, for any Interest Period with respect to a Eurodollar
Borrowing, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time), on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the rate set
by ICE Benchmark Administration for deposits in dollars (as set forth by any
service selected by the Administrative Agent that has been nominated by ICE
Benchmark Administration as an authorized information vendor for the purpose of
displaying such rates) for a period equal to such Interest Period; provided,
however, that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in dollars are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the beginning of such
Interest Period.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by RBC as its prime rate in effect at its principal office in Toronto,
Canada; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective. Such rate is set by
RBC as a general reference rate of interest, taking into account such factors as
RBC may deem appropriate; it being understood that many of RBC’s commercial or
other loans are priced in relation to such rate, that it is not necessarily the
lowest or best rate actually charged to any customer and that RBC may make
various commercial or other loans at rates of interest having no relationship to
such rate.

3.2 The definition of “Alternate Base Rate” is hereby amended by deleting the
phrase “of $5,000,000” therefrom.

3.3 The following definition is hereby added to Section 1.01 of the Credit
Agreement where alphabetically appropriate to read as follows:

“RBC” means Royal Bank of Canada.

Section 4. Other Amendments to the Credit Agreement.

4.1 Amendments to Section 2.03. Section 2.03 is hereby amended as follows:

(a) the phrase “by telephone” is deleted therefrom.

(b) the sentence “Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in substantially the form of
Exhibit B and signed by the Borrower” is hereby deleted and replaced with the
following sentence “Each such Borrowing Request shall be irrevocable.”

(c) the phrase “Each such telephonic and written Borrowing Request shall specify
the following information:” is hereby deleted and replaced with the following
phrase “Each such written Borrowing Request shall be in substantially the form
of Exhibit B and signed by the Borrower and shall specify the following
information:”

4.2 Amendments to Section 2.04(b). Section 2.04(b) is hereby amended as follows:

(a) the phrase by “by telephone,” is deleted therefrom.

(b) the sentence “Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in substantially the
form of Exhibit C and signed by the Borrower.” is hereby deleted and replaced
with the following sentence “Each such written Interest Election Request shall
be irrevocable and shall be in substantially the form of Exhibit C and signed by
the Borrower.

4.3 Amendment to Section 2.04(c). Section 2.04(c) is hereby amended by deleting
the phrase “telephonic,” therefrom.

4.4 Amendment to Section 2.08(b). Section 2.08(b) is hereby amended by deleting
the sentence “If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.” therefrom and replacing such sentence
with “The Borrower shall submit each such notice on a form reasonably
satisfactory to the Issuing Bank.”

4.5 Amendment to Section 3.04(b). Section 3.04(b) is hereby amended by deleting
the phrase “by telephone (confirmed by telecopy)” therefrom.

4.6 Amendment to Section 9.02(i). Section 9.02(i) is hereby amended by deleting
the phrase “, the principal amount of which does not exceed $500,000,000 in the
aggregate at any one time outstanding” therefrom.

Page 2

--------------------------------------------------------------------------------

 

4.7 Amendments to Section 12.01(a). Section 12.01(a) is hereby amended by
amending and restating sub-sections 12.01(a)(ii), 12.01(a)(iii) and 12.01(a)(iv)
thereof in their entirety to read as follows:

(ii) if to the Administrative Agent or the Issuing Bank, to it at 20 King Street
West, 4th Floor, Toronto, Ontario M5H1C4, Attention: Manager, Agency Services
Group (Telecopy No. 416-842-4023); email ann.hurley@rbccm.com; and

(iii) the Administrative Agent will forward all relevant notices from the
Borrower to the Lenders.

Section 5. Resignation of Existing Agent, Appointment and Acceptance by
Successor Agent; Resignation of Existing Issuing Bank and Appointment and
Acceptance by Successor Issuing Bank; Further Assurances; Waiver of Notices;
Return of Payments.

5.1 Resignation, Consent and Appointment.

(a) As of the Third Amendment Effective Date (as defined below) (i) the Existing
Agent hereby resigns as the Administrative Agent as provided under the Credit
Agreement and shall have no further obligations in such capacity under the
Credit Agreement and the other Loan Documents, except to the extent of any
obligation expressly stated in the Credit Agreement or other Loan Documents as
surviving any such resignation; (ii) the Lenders appoint RBC as successor
Administrative Agent under the Credit Agreement and the other Loan Documents,
and the Borrower hereby consents to such appointment; (iii) RBC hereby accepts
its appointment as Successor Agent under the Credit Agreement and the other Loan
Documents; and (iv) the parties hereto authorize each of the Existing Agent and
the Successor Agent to prepare, enter into, execute, record and/or file any and
all notices, certificates, instruments, Uniform Commercial Code financing
statements and/or other documents or agreements (including, without limitation,
filings in respect of any collateral, and assignments, amendments or supplements
to any UCC financing statements, mortgages, deeds of trust, security agreements,
pledge agreements, intellectual property security agreements, certificates of
title, stock powers, account control agreements, intercreditor agreements, or
other Loan Documents), as either the Existing Agent or the Successor Agent deems
reasonably necessary or desirable to effect or evidence (of public record or
otherwise) the transactions herein contemplated, including but not limited to
the resignation of the Existing Agent and the appointment of the Successor Agent
and any amendments to the Credit Agreement and Loan Documents set forth herein,
and to maintain the validity, perfection, priority, of, or assign to the
Successor Agent, any and all liens and security interests in respect of any and
all collateral, and each of the Borrower, the Existing Agent and the Successor
Agent hereby agrees to execute and deliver (and the Borrower agrees to cause
each applicable guarantor or grantor of collateral to execute and deliver) any
documentation reasonably necessary or reasonably requested by the Existing Agent
or the Successor Agent to evidence such resignation and appointment or such
amendments or to maintain the validity, perfection or priority of, or to assign
to the Successor Agent, any such liens or security interests, or to maintain the
rights, powers and privileges afforded to the Administrative Agent under any of
the Loan Documents.

(b) As of the Third Amendment Effective Date (i) KeyBank hereby resigns as an
Issuing Bank as provided under the Credit Agreement and shall have no further
obligations in such capacity under the Credit Agreement and the other Loan
Documents, except (A) to the extent of any obligation expressly stated in the
Credit Agreement or other Loan Documents as surviving any such resignation and
(B) with respect to any Letter of Credit issued by it that is outstanding on the
Third Amendment Effective Date (as set forth on Schedule 1 hereto, collectively,
the “Residual Letters of Credit”), which until such Residual Letter of Credit is
replaced, terminated or otherwise expired shall remain the obligation of the
Existing Issuing Bank in accordance with the terms of the Credit Agreement;
(ii) the Borrower, the Successor Agent and the Existing Issuing Bank consent to
the appointment of RBC as a successor Issuing Bank under the Credit Agreement;
and (iii) RBC hereby accepts its appointment as Successor Issuing Bank under the
Credit Agreement.

(c) The parties hereto hereby confirm that the Successor Agent succeeds to the
rights and obligations of the Administrative Agent under the Credit Agreement
and the other Loan Documents and becomes vested with all of the rights, powers,
privileges and duties of the Administrative Agent under the Credit Agreement and
the other Loan Documents, and the Existing Agent is discharged from all of its
duties and obligations as the Administrative Agent under the Credit Agreement
and the other Loan Documents (except to the extent of any obligation expressly
stated in the Credit Agreement or other Loan Document as surviving any such
resignation), in each case as of the Third Amendment Effective Date.

(d) The parties hereto hereby confirm that the Successor Issuing Bank succeeds
to the rights and obligations of the Existing Issuing Bank under the Credit
Agreement and becomes vested with all of the rights, powers, privileges and
duties of the Existing Issuing Bank under the Credit Agreement, and the Existing
Issuing Bank is discharged from all of its duties and obligations as an Issuing
Bank under the Credit Agreement and the other Loan Documents (except (i) to the
extent of any obligation expressly stated in the Credit Agreement or other Loan
Document as surviving any such resignation and (ii) with respect to any Residual
Letter of Credit, which until such Residual Letter of Credit is replaced,
terminated or otherwise expired shall remain the obligation of the Existing
Issuing Bank in accordance with the terms of the Credit Agreement), in each case
as of the Third Amendment Effective Date.

(e) The parties hereto hereby confirm that, as of the Third Amendment Effective
Date, all of the protective provisions, indemnities, and expense obligations
under the Credit Agreement and the other Loan Documents continue in effect for
the benefit of the Existing Agent and its Related Parties in respect of any
actions taken or omitted to be taken by any of them while the Existing Agent was
acting as Administrative Agent or thereafter pursuant to or in furtherance of
the provisions of this Section 5, and inure to the benefit of the Existing
Agent. The parties hereto agree that the Successor Agent shall have no liability
for any actions taken or

Page 3

--------------------------------------------------------------------------------

 

omitted to be taken by the Existing Agent while it served as the Administrative
Agent under the Credit Agreement and the other Loan Documents or for any other
event or action related to the Credit Agreement that occurred prior to the
effectiveness of this Third Amendment. The parties hereto agree that the
Existing Agent shall have no liability for any actions taken or omitted to be
taken by the Successor Agent as the Administrative Agent under the Credit
Agreement and the other Loan Documents, except to the extent any such liability
is determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of, or
violation of law by, the Existing Agent.

(f) The parties hereto hereby confirm that, as of the Third Amendment Effective
Date, all of the protective provisions, indemnities, and expense obligations
under the Credit Agreement and the other Loan Documents continue in effect for
the benefit of the Existing Issuing Bank and its Related Parties in respect of
any actions taken or omitted to be taken by any of them while the Existing
Issuing Bank was acting as an Issuing Bank (including following the Third
Amendment Effective Date until such time as no Residual Letters of Credit remain
issued and outstanding) and inure to the benefit of the Existing Issuing Bank.
The parties hereto agree that the Successor Issuing Bank shall have no liability
for any actions taken or omitted to be taken by the Existing Issuing Bank while
the Existing Issuing Bank served as an Issuing Bank under the Credit Agreement
and the other Loan Documents or for any other event or action related to the
Credit Agreement that occurred prior to the effectiveness of this Third
Amendment. The parties hereto agree that the Existing Issuing Bank shall have no
liability for any actions taken or omitted to be taken by the Successor Issuing
Bank as an Issuing Bank under the Credit Agreement and the other Loan Documents,
except to the extent any such liability is determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of, or violation of law by, the Existing
Issuing Bank.

(g) The Existing Agent hereby assigns to the Successor Agent, effective on and
after the Third Amendment Effective Date, any powers of attorney, liens, or
security interests and all other rights and interests granted to the Existing
Agent, for the ratable benefit of the Lenders and any other secured parties on
whose behalf it may be acting under any security documents included within the
Loan Documents (collectively, the “Secured Parties”), under the Credit Agreement
and other Loan Documents, and the Successor Agent hereby accepts the benefit of
all such powers of attorney, liens and security interests and other rights and
interests, for its benefit and for the ratable benefit of the Secured Parties.

(h) On and after the Third Amendment Effective Date, all possessory collateral
held by the Existing Agent for the benefit of the Secured Parties shall be
deemed to be held by the Existing Agent as agent and bailee for the Successor
Agent for the benefit and on behalf of the Successor Agent and the Secured
Parties until such time as such possessory collateral has been delivered to the
Successor Agent. Without limiting the generality of the foregoing, any reference
to the Existing Agent in any publicly filed document, to the extent such filing
relates to the liens and security interests in any collateral assigned hereby
and until such filing is modified to reflect the interests of the Successor
Agent, shall, with respect to such liens and security interests, constitute a
reference to the Existing Agent as collateral representative of the Successor
Agent (provided that the parties hereto agree that the Existing Agent’s role as
such collateral representative shall impose no further duties, obligations or
liabilities on the Existing Agent, including, without limitation, any duty to
take any type of direction regarding any action to be taken against such
collateral, whether such direction comes from the Successor Agent, the Secured
Parties or otherwise, and the Existing Agent shall have the full benefit of all
of the protective provisions of Article XI (The Agents) and Section 12.03
(Expenses, Indemnity; Damage Waiver) of the Credit Agreement, while serving in
such capacity). The Existing Agent agrees to deliver all possessory collateral
to the Successor Agent on or promptly following the Third Amendment Effective
Date, and the Successor Agent agrees to take possession thereof upon such tender
by the Existing Agent.

5.2 Further Assurances. The Borrower hereby agrees to execute and deliver (and
to cause each applicable guarantor or grantor of collateral to execute and
deliver) any amendments to any other Loan Document that the Successor Agent or
Existing Agent deems reasonably necessary or desirable in order to effectuate or
evidence (of public record or otherwise) the amendments to the Credit Agreement
and Loan Documents set forth above or to replicate the substance thereof in such
other Loan Document, each of such amendments to be in form and substance
reasonably satisfactory to the Borrower, the Existing Agent and the Successor
Agent. The Majority Lenders hereby consent to the Successor Agent’s execution
and delivery on their behalf of any amendments entered into in accordance with
the foregoing sentence.

5.3 Waiver of Notices. The Borrower and the Majority Lenders hereby waive any
notice, timing or other requirement of the Credit Agreement or the other Loan
Documents (including, without limitation, pursuant to Section 2.08(i) and
Section 11.06 of the Credit Agreement) related to the resignation of the
Existing Agent and/or the Existing Issuing Bank or the appointment or
designation of the Successor Agent and/or the Successor Issuing Bank.

5.4 Return of Payments. In the event that, after the Third Amendment Effective
Date, the Existing Agent receives any principal, interest or other amount owing
to any Lender or the Successor Agent under the Credit Agreement or any other
Loan Document, or receives any instrument, agreement, report, financial
statement, insurance policy, notice or other document in its capacity as
Existing Agent, the Existing Agent agrees to promptly forward the same to the
Successor Agent and to hold the same in trust for the Successor Agent until so
forwarded. The parties hereto agree that any provision of any of the Loan
Documents directing the Borrower to make payment to the Existing Agent shall be
hereby amended to direct the Borrower to make payment to the account designated
by the Successor Agent to the Borrower from time to time.

Page 4

--------------------------------------------------------------------------------

 

Section 6. Conditions Precedent. This Third Amendment shall become effective on
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 12.02) (the “Third Amendment Effective Date”):

6.1 Third Amendment. The Administrative Agent shall have received multiple
counterparts as requested of this Third Amendment from the Borrower, each other
Obligor and the Majority Lenders.

6.2 Payment of Outstanding Invoices. Payment by the Borrower to the
Administrative Agent of all fees and other amounts due and payable on or prior
to the Third Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower (including, but not limited to the reasonable
fees of Paul Hastings LLP).

6.3 No Default. No Default or Event of Default shall be continuing as of the
Third Amendment Effective Date.

Section 7. Limited Waivers related to Senior Debt Issuance. Pursuant to a letter
dated July 10, 2014 (the “Senior Debt Offering Notice Letter”), the Borrower,
pursuant to Section 8.01(s), has notified the Administrative Agent and the
Lenders of an offering of Senior Debt referred to therein and provided certain
documents relating thereto. The Administrative Agent and the Lenders:

(a) waive the five (5) days prior notice requirement in Section 8.01(s) related
to the Senior Debt offering referenced in the Senior Debt Offering Notice
Letter;

(b) waive the requirement in Section 8.01(s) that the Borrower provide the
Lenders with any document relating to such Senior Debt other than the documents
described in the Senior Debt Offering Notice Letter (provided that the Borrower
shall promptly (i) notify the Administrative Agent upon the issuance of such
Senior Debt and the amount and final pricing terms thereof and (ii) deliver to
the Administrative Agent when available copies of the final preliminary offering
memorandum, the offering memorandum, the indenture and the note purchase
agreement relating to such Senior Debt);

(c) have determined, pursuant to Section 9.02(i)(ix), that, so long as (i) such
Senior Debt is on the same or substantially similar terms as those contained in
the draft preliminary offering memorandum referred to in the Senior Debt
Offering Notice Letter, (ii) the non-default interest rate per annum on such
Senior Debt does not exceed 13% per annum, and (iii) the closing of the issuance
of such Senior Debt occurs on or before July 31, 2014, such Senior Debt and any
guarantees thereof are on terms, taken as a whole, at least as favorable to the
Borrower and the Subsidiaries as market terms for issuers of similar size and
credit quality given prevailing market conditions; and

(d) confirm that for purposes of Section 9.02(i)(x), the change-of-control and
asset-sale-tender-offer provisions described in the documents accompanying the
Senior Debt Offering Notice Letter are customary.

Section 8. Representations and Warranties; Etc. Each Obligor hereby affirms:
(a) that as of the date of execution and delivery of this Third Amendment, after
giving effect to the terms of this Third Amendment, all of the representations
and warranties made by it contained in each Loan Document to which it is a party
are true and correct in all material respects as though made on and as of the
Third Amendment Effective Date (unless made as of a specific earlier date, in
which case, was true and correct in all material respects as of such date); and
(b) that after giving effect to this Third Amendment and to the transactions
contemplated hereby, no Default exists or will exist under any Loan Document to
which it is a party.

Section 9. Miscellaneous.

9.1 Confirmation. The provisions of the Credit Agreement (as amended by this
Third Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this Third Amendment.

9.2 Ratification and Affirmation of the Obligors. Each Obligor hereby expressly
(a) acknowledges the terms of this Third Amendment; (b) ratifies and affirms its
obligations under, and acknowledges, renews and extends its continued liability
under, each Loan Document to which it is a party, and agrees that each Loan
Document to which it is a party remains in full force and effect, as amended
hereby; and (c) agrees that from and after the Third Amendment Effective Date
each reference to the Credit Agreement in the Guaranty and the other Loan
Documents shall be deemed to be a reference to the Credit Agreement, as amended
by this Third Amendment.

9.3 Loan Document. This Third Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

9.4 Severability. Any provision of this Third Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.5 Successors and Assigns. This Third Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

Page 5

--------------------------------------------------------------------------------

 

9.6 Counterparts. This Third Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Third Amendment by telecopy, facsimile or email transmission shall be effective
as delivery of a manually executed counterpart of this Third Amendment.

9.7 No Oral Agreement. THIS WRITTEN THIRD AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

9.8 Governing Law. THIS THIRD AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

[Signatures Begin on Next Page]

 

 

 

Page 6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed effective as of the Third Amendment Effective Date.

 

BORROWER:

 

 

 

REX ENERGY CORPORATION

 

 

 

 

 

 

 

 

By:

 

/s/ Michael L. Hodges

 

 

 

 

 

 

Michael L. Hodges

 

 

 

 

 

 

Chief Financial Officer

 

 

 

GUARANTORS:

 

 

 

REX ENERGY OPERATING CORP.

 

 

 

 

 

 

 

 

By:

 

/s/ Michael L. Hodges

 

 

 

 

 

 

Michael L. Hodges

 

 

 

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

REX ENERGY I, LLC

 

 

 

 

PENNTEX RESOURCES ILLINOIS, INC.

 

 

 

 

REX ENERGY IV, LLC

 

 

 

 

R.E. GAS DEVELOPMENT, LLC

 

 

 

 

 

 

 

 

By:

 

/s/ Michael L. Hodges

 

 

 

 

 

 

Michael L. Hodges

 

 

 

 

 

 

Chief Financial Officer

 

 

 

Third Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

EXISTING ADMINISTRATIVE AGENT, EXISTING ISSUING BANK, SYNDICATION AGENT AND
LENDER

 

 

 

KEYBANK NATIONAL ASSOCIATION,

as Existing Administrative Agent, Existing Issuing Bank, Syndication Agent and
as Lender

 

 

 

 

 

 

 

 

By:

 

/s/ John Dravenstott

 

 

 

 

Name:

 

John Dravenstott

 

 

 

 

Title:

 

Vice President

 

 

 

Third Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

SUCCESSOR ADMINISTRATIVE AGENT:

 

 

 

ROYAL BANK OF CANADA,

as Successor Administrative Agent

 

 

 

 

 

 

 

 

By:

 

/s/ Ann Hurley

 

 

 

 

Name:

 

Ann Hurley

 

 

 

 

Title:

 

Manager, Agency

 

 

 

SUCCESSOR ISSUING BANK:

 

 

 

ROYAL BANK OF CANADA,

as Successor Issuing Bank and as Lender

 

 

 

 

 

 

 

 

By:

 

/s/ Evans Swann Jr.

 

 

 

 

Name:

 

Evans Swann Jr.

 

 

 

 

Title:

 

Authorized Signatory

 

 

 

Third Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

DOCUMENTATION AGENT AND LENDER:

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

 

 

By:

 

/s/ Shannon Juhan

 

 

 

 

Name:

 

Shannon Juhan

 

 

 

 

Title:

 

Vice President

 

 

 

Third Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

LENDERS:

 

 

 

BMO HARRIS FINANCING, INC.

 

 

 

 

 

 

 

 

By:

 

/s/ James V. Ducote

 

 

 

 

Name:

 

James V. Ducote

 

 

 

 

Title:

 

Managing Director

 

 

 

Third Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

By:

 

/s/ Suzanne Ridenhour

Name:

 

Suzanne Ridenhour

Title:

 

Director

 

 

 

Third Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

UNION BANK, N.A.

 

 

By:

 

/s/ Lara Sorokolit

Name:

 

Laura Sorokolit

Title:

 

Vice President

 

 

 

Third Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

By:

 

/s/ Victor Ponce de Leon

Name:

 

Victor Ponce de Leon

Title:

 

Vice President

 

 

 

Third Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

M&T BANK

 

 

By:

 

/s/ David Ladori

Name:

 

David Ladori

Title:

 

Vice President

 

 

 

Third Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

By:

 

/s/ Todd S. Anderson

Name:

 

Todd S. Anderson

Title:

 

Vice President

 

 

 

Third Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

THE HUNTINGTON NATIONAL BANK

 

 

By:

 

/s/ Christopher Renyi

Name:

 

Christopher Renyi

Title:

 

Vice President

 

 

 

Third Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

ONE WEST BANK, FSB

 

 

By:

 

/s/ Sean Murphy

Name:

 

Sean Murphy

Title:

 

Executive Vice President

 

 

 

Third Amendment

Signature Page

--------------------------------------------------------------------------------

 

Schedule 1 to Third Amendment

Residual Letters of Credit

 

 

  

 

 

  

 

  

Actual 

  

Adjusted 

  

Financial or

L/C No.

  

Stated  Amount

 

  

Issued Date

  

Expiry

  

Expiry

  

Performance

S313417

  

$

600,000.00

  

  

1/31/2008

  

1/31/2015

  

2/2/2015

  

Financial

S313418

  

$

32,971.00

  

  

1/31/2008

  

1/30/2015

  

1/30/2015

  

Perfoming

S314063

  

$

150,000.00

  

  

10/16/2008

  

9/1/2015

  

9/1/2015

  

Financial

S322604

  

$

520,000.00

  

  

3/8/2013

  

3/8/2015

  

3/9/2015

  

Financial

S322835

  

$

300,000.00

  

  

9/9/2013

  

9/5/2014

  

9/5/2014

  

Financial

S322937

  

$

144,278.42

  

  

11/27/2013

  

11/27/2014

  

11/28/2014

  

Perfoming

S323099

  

$

219,845.00

  

  

3/24/2014

  

3/24/2015

  

3/24/2015

  

Perfoming

 

 

Schedule 1 to Third Amendment